                                                                      Case 2:20-cv-01431-JAD-NJK Document 30 Filed 05/25/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Antonio Ancheta
                                                           9

                                                           10
                                                                                       UNITED STATES DISTRICT COURT
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                                  DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                           13
                                                                 ANTONIO ANCHETA,                               Case No.: 2:20-CV-01431-JAD-NJK
                                                           14
                                                                                    Plaintiff(s),
                                                           15

                                                           16          vs.                                      STIPULATION AND ORDER
                                                           17
                                                                                                                DISMISSING ACTION AGAINST
                                                                 SPECIALIZED LOAN SERVICING,                    SPECIALIZED LOAN SERVICING,
                                                           18    LLC,                                           LLC WITH PREJUDICE
                                                           19                                                            ECF No. 30
                                                                                     Defendant(s).
                                                           20

                                                           21         IT IS HEREBY STIPULATED by and between Antonio Ancheta (“Plaintiff”) and
                                                           22
                                                                Defendant Specialized Loan Servicing, LLC (“SPS”), collectively the “Parties,” by and
                                                           23

                                                           24   through their counsel of record, that the above-entitled action shall be dismissed, with
                                                           25   prejudice, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii) and/or 41(a)(2). Accordingly, the
                                                           26
                                                                Parties request that the Court dismiss Specialized Loan Servicing, LLC from this action
                                                           27

                                                           28   with prejudice and that the matter be closed.


                                                                                                          -1-
                                                                      Case 2:20-cv-01431-JAD-NJK Document 30 Filed 05/25/21 Page 2 of 2




                                                           1

                                                           2          IT IS HEREBY FURTHER STIPULATED that the Parties shall bear their own
                                                           3
                                                                attorney's fees, costs, and expenses.
                                                           4

                                                           5          STIPULATED and DATED on May 25, 2021.
                                                           6

                                                           7
                                                                       /s/ Shawn W. Miller         .              /s/ Mary E. Bacon               .
                                                           8           David H. Krieger, Esq.                     Mary E. Bacon, Esq.
                                                           9
                                                                       Shawn W. Miller, Esq.                      SPENCER FANE, LLP
                                                                       KRIEGER LAW GROUP, LLC                     300 South Fourth Street, Suite 950
                                                           10          2850 W. Horizon Ridge Parkway              Las Vegas, Nevada 89101
                                                           11          Suite 200                                  Attorneys for Defendant
KRIEGER LAW GROUP, LLC




                                                                       Henderson, Nevada 89052                    Specialized Loan Servicing, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12          Attorneys for Plaintiff
                         Henderson, Nevada 89052




                                                           13          Antonio Ancheta
                                                           14

                                                           15

                                                           16                                              ORDER
                                                           17
                                                                        Based
                                                                       IT     on the
                                                                          IS SO      parties' stipulation [ECF No. 30] and good cause appearing, IT IS HEREBY
                                                                                  ORDERED.
                                                           18   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                                           19
                                                                costs. The Clerk of Court is directed to CLOSE     THIS CASE.
                                                                                                              ____________________________________
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                           20
                                                                                                           _________________________________
                                                           21                                              U.S. District Judge Jennifer A. Dorsey
                                                                                                           Dated: May 28, 2021
                                                                                                           Dated:_______________________________
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                            -2-
